Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/24/2022.
This application is in condition for allowance except for the presence of claims 11-20 directed to invention non-elected without traverse.  Accordingly, claims 11-20 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-Claims 11-20 have been canceled.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
US Patent No. 8,206,591 B2 to Kotanko et al. teaches a method of removing protein-bound deleterious substances during dialysis process by introducing a displace substance into the blood under conditions in which the displacer substance replaces deleterious substance bound to the protein and removing unbound deleterious substance from the blood by dialysis (see Figure 1; abstract; col. 1, lines 28-62).  However, US Patent No. 8,206,591 B2 neither teaches nor suggests an apparatus of claim 1, comprising: at least one processor; a memory coupled to the at least one processor, the memory comprising instructions that, when executed by the at least one processor, cause the at least one processor to: 
access dialysis information for a dialysis process performed by a dialysis machine, the dialysis information indicating a target substance to be displaced from a binding compound by a displacer, and determine an infusion profile for infusing the displacer into a patient during a displacer infusion process of the dialysis process, the infusion profile determined based on the dialysis information and an infusion constraint.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN KIM whose telephone number is (571)272-1142. The examiner can normally be reached Maxi Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/John Kim/Primary Examiner, Art Unit 1777                                                                                                                                                                                                        

JK
6/4/22